Exhibit 10.2

Execution Copy

 

AMENDED AND RESTATED PROMISSORY NOTE

U.S. $47,000,000.00



 

September 27, 2006

FOR VALUE RECEIVED, PGRT EQUITY LLC, a Delaware limited liability company,
having its principal place of business at 77 West Wacker Drive, Chicago,
Illinois 60601 (“Borrower”), absolutely and unconditionally promises to pay to
the order of CITICORP USA, INC., a Delaware corporation (“Lender”), the
principal sum of FORTY-SEVEN MILLION DOLLARS AND 00/100 CENTS (U.S.
$47,000,000.00) (the “Loan”) or such lesser amount as may be outstanding under
the Loan Agreement in lawful money of the United States of America which shall
at the time of payment be legal tender for payment of all debts and dues, public
and private, payable at such times, and in such amounts, as are specified in the
Loan Agreement (as defined below).

Borrower promises to pay interest on the unpaid principal amount of the Loan
from the date hereof until such principal amount is paid in full, at such
interest rates, and payable at such times and to such Persons, as are specified
in the Loan Agreement (as defined below).

This Note is the note referred to in, and is entitled to the benefits of, the
Amended and Restated Loan Agreement, dated of even date herewith (said
Agreement, as it may be amended or otherwise modified from time to time, being
the “Loan Agreement”), between Borrower and Lender, and the other Loan Documents
referred to therein and entered into pursuant thereto. This Note, with respect
to the indebtedness of Borrower to Lender under the Loan Agreement, replaces in
its entirety the Note (“Original Note”) dated January 10, 2006 in the original
principal amount of $58,000,000 executed by Borrower and payable to Lender, and
the indebtedness of Borrower to Lender hitherto evidenced by the Original Note
is now evidenced by this Note which is intended to amend and restate such
indebtedness and this Note is in no way intended to evidence or constitute a
novation. The Loan Agreement, among other things, (i) provides for the Loan by
the Lender in an amount not to exceed the amount first above mentioned, the
indebtedness of Borrower resulting from such Loan being evidenced by this Note,
and (ii) contains provisions for acceleration of the maturity of the unpaid
principal amount of this Note upon the happening of certain stated events and
also for prepayments on account of the principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

This Note is entitled to the benefit of a certain Guaranty and is secured as
provided in the other Loan Documents.

Demand, presentment, protest and notice of non-payment and protest are hereby
waived by Borrower.

 



Execution Copy

 

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

This Note, as the same may from time to time be amended, modified or restated,
shall constitute the “Note” as defined in the Loan Agreement.

IN WITNESS WHEREOF, Borrower has duly executed this Note the day and year first
above written.

 

BORROWER:

PGRT EQUITY LLC, a Delaware limited liability company

 

By:

PRIME GROUP REALTY, L.P., a

 

Delaware limited partnership, its Manager

By:  PRIME GROUP REALTY TRUST, a Maryland real estate investment trust, its
general partner

 

By:/s/ David Lichtenstein

 

Name: David Lichtenstein

 

Title: Chairman

 

 

Signature Page for Amended and Restated Note for PGRT Equity LLC

 

 